DETAILED ACTION
Status of the Application
	Claims 152-156, 158-168 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment of claims 152-154, 158, 160,  and  addition of claim 168, as submitted in a communication filed on 10/15/2021 is acknowledged.
	New claim 168 is directed to the elected invention.  Claims 152-156, 158-168 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 152-167 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of the amendments made to claims 152-154, 158, 160, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 152-156, 158-166 remain rejected and new claim 168 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goedegebuur et al. (U.S. Publication No. 2005/0037459 published 2/17/2005) in view of de Oliviera Azevedo et al. (Nucleic Acids Research 18(3):668, 1990; cited in prior Office actions), Den Haan et al. (Enzyme and Microbial Technology 40:1291-1299, April 2007; cited in prior Office actions), van Zyl et al. (Adv Biochem Eng/Biotechnol 108:205-235, April 21, 2007; cited in the prior Office action), Gustafsson et al. (Trends in Biotechnology 22(7):346-353, 2004; cited in the prior Office action), Nakamura et al. (Nucl. Acids Res. 28:292, 2000; cited in the prior Office action), Sharp et al. (Nucleic Acids Research 15(3):1281-1295, 1987) and Grote et al. (Nucleic Acids Research 33:W526-W531, 2003).  New grounds of rejection as it relates to new claim 168 is necessitated by amendment.
This rejection has been discussed at length in prior Office actions.  It is maintained and further applied to new claim 168 for the reasons of record and those set forth below.
Applicant argues that the combination of references cited and acknowledged by the Examiner does not teach or reasonably suggest a cellobiohydrolase having 100% sequence identity with the polypeptide of SEQ ID NO: 11 or disclose the codon-optimization for expression in a yeast cell.  Applicant further argues that the combination of references do not teach or suggest that a codon optimized polynucleotide with a minimal CAI of at least 0.8 will achieve a sufficient amount of specific activity of the cellobiohydrolase of SEQ ID NO: 11 in a yeast host cell to hydrolyze Avicel.  Applicant refers to Table 6 in support of the argument that when the claimed polynucleotide is placed in a yeast expression vector and a yeast cell is transformed with said vector, the cellobiohydrolase activity is surprisingly increased.  Applicant refers to the results obtained with a codon-optimized polynucleotide in the pRDH103 plasmid, a codon optimized polynucleotide in the pRDH101 plasmid and in the control plasmid pDLG77 as shown in Table 6.  Applicant states that it was surprising that the activity of the CBH-1 encoded by pRDH101 with Avicel was lower than the activity of the nonfunctional CBH expressed in the control plasmid.  Applicant states that in prior responses, Applicant incorrectly referred to the plasmid pRDH101 as encoding a native non-codon optimized polynucleotide from Trichoderma reesei, and that this error caused the Examiner to conclude that there was a reasonable expectation of 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claim 168.  The subject matter of new claim 168 is the same as that of previously presented and now cancelled claim 157.  New claim 168 is directed in part to a yeast cell that comprises a heterologous polynucleotide that has been codon optimized, wherein said codon-optimized polynucleotide encodes amino acids 19-525 of the polypeptide of SEQ ID NO: 11, wherein the codon adaptation index (CAI) of said codon optimized polynucleotide is about 0.8 to about 1, wherein said CAI is determined by using the codon values that are specific for the yeast cell species.  
With regard to the argument that the combination of references cited and acknowledged by the Examiner does not teach or reasonably suggest a cellobiohydrolase having 100% sequence identity with the polypeptide of SEQ ID NO: 11 or disclose the codon-optimization for expression in a yeast cell, Applicant is reminded that the instant application is an obviousness rejection and not an anticipation rejection.  As such, the basis of the rejection is found in the combination of the cited references and not in a single reference.  The Examiner disagrees with Applicant’s contention that the prior art does not teach the polypeptide of SEQ ID NO: 11 or that the prior art does not render the claimed invention obvious.   Applicant is reminded that de Oliviera Azevedo et al. shows that the H. grisea CBH1 protein of SEQ ID NO:  11 was known in the art at the time of the invention and that it has cellobiohydrolase 1 enzymatic activity.  Moreover, Goedegebuur et al. teach (i)  that CBH1 proteins (cellobiohydrolase 1 proteins) are important because these proteins degrade cellulose by hydrolyzing the cellobiose from the non-reducing end of the cellulose polymer chains (paragraph [0006]), and (ii) a variant of H. grisea cel7A that  comprises SEQ ID NO: 3 and is 99.6% sequence identical to the polypeptide of SEQ ID NO: 11 of the difference being 2 substitutions (99.6% = 523x100/ 525; SEQ ID NO: 11 = 525 amino acids; SEQ ID NO: 3 comprises amino acids 1-18 of SEQ ID NO: 11).  See alignment provided in a prior Office action.  Goedegebuur et al. discloses amino acids 19-525 of SEQ ID NO: 11 as the mature H. grisea cel7A encoded by GenBank accession number X17258 (SEQ ID NO: 5 in said reference; Figure 5 and page 3, paragraph [0085]).   In addition, while Goedegebuur et al. do not specifically teach a nucleic acid that has been codon optimized and encodes the protein of SEQ ID NO: 11, Goedegebuur et al. specifically teach that (i) the host cell that can be used to express their H. grisea cel7A variant is a yeast cell (paragraph [0107]), (ii) natural or synthetic polynucleotide fragments encoding a variant H. grisea CBH1.1 cellulase may be incorporated into heterologous nucleic acid constructs or vectors, capable of introduction into, and replication in, a filamentous fungal or yeast cell (paragraph [0161]), and (iii) the nucleic acid encoding the variant H. grisea CBH1.1 can be encoded by a nucleic acid which has been codon-optimized to facilitate faster expression of CBH1 in a particular prokaryotic or eukaryotic expression system  in accordance with the frequency with which a particular codon is utilized by the host (page 6, paragraph [0121]).   As such, at a minimum, Goedegebuur et al. strongly suggests the codon optimization of a nucleic acid encoding the H. grisea CBH1 (comprises amino acids 19-525 of the polypeptide of SEQ ID NO: 11) by taking into consideration the codon usage of the host cell where the codon optimized nucleic acid will be expressed. Therefore, contrary to Applicant’s assertions, one of skill in the art would find sufficient motivation and  guidance in the teachings of Goedegebuur et al. with regard to codon-optimization of a nucleic acid encoding a cellobiohydrolase, which is a protein 100% sequence identical to the polypeptide of SEQ ID NO: 11 except for two substitutions, for expression in a yeast host cell.   As admitted by Applicant, codon optimization was well known in the art at the time of the invention.  The teachings of Gustafsson et al., Nakamura et al., Sharp et al., and Grote et al. were introduced by the Examiner to show that the teachings of Goedegebuur et al. with regard to codon optimization were well known in the art and widely practiced in the art to increase the expression of recombinant proteins. It is reiterated herein that Gustafsson et al. teach that (i) in general, the more codons that a gene contains that are rarely used in the expression host, the prior art strongly suggests that there was a reasonable expectation of success at transforming a yeast cell, such as S. cerevisiae, with a nucleic acid that has been codon optimized for expression in said yeast cell, wherein said nucleic acid encodes the cellobiohydrolase of SEQ ID NO: 11, and observe some increase in the production of said cellobiohydrolase.  Applicant is again reminded that an obviousness analysis does not require absolute certainty but rather a reasonable expectation of success, which is provided by the teachings of the prior art as cited. 
With regard to the argument that the combination of references do not teach or suggest that a codon optimized polynucleotide with a minimal CAI of at least 0.8 will achieve a sufficient amount of specific activity of the cellobiohydrolase of SEQ ID NO: 11 in a yeast host cell to hydrolyze Avicel, it is reiterated herein that the enzymatic activity against Avicel of the polypeptide of SEQ ID NO: 11 recited in the claims was known in the art at the time of the invention as evidenced by Takashima et al. (previously cited) who teach that the H. grisea CBH1 protein, which is the cellobiohydrolase of SEQ ID NO: 11 as taught by de Oliveira Azevedo et al., has high activity toward Avicel (Abstract, last sentence).  Therefore, the activity toward Avicel is inherent to the polypeptide of SEQ ID NO: 11 and is not the result of being expressed in a yeast cell.  The expression of a codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 only allows the production of sufficient amounts of the polypeptide of SEQ ID NO: 11 so that one could actually detect hydrolysis of Avicel.  Moreover, de Oliveira Azevedo et al. clearly teach that their protein is a cellobiohydrolase 1 and that it is encoded by the cbh1 gene of H. grisea var. thermoides.  Therefore, it is reiterated herein that while there was no absolute certainty that expression of the polypeptide of SEQ ID NO: 11 in a S. cerevisiae cell transformed S. cerevisiae would result in higher amounts of the polypeptide of SEQ ID NO: 11, there was a reasonable expectation of success in observing some increase in expression, and consequently, an increase in enzymatic activity against its substrate, which in this case is Avicel.  With regard to the disclosure of a minimum CAI by applicant, it is reiterated herein that a person of ordinary skill in the art is motivated to codon-optimize the nucleic acid to have a CAI of about 0.8 to 1 for expression in S. cerevisiae because Sharp et al. and Grote et al. clearly teach that a high CAI, such as a CAI between 0.9-1 disclosed by Grote et al., is likely to be positively correlated to high levels of expression.   Therefore, contrary to Applicant’s assertions, the minimal level of codon optimization disclosed in the specification is clearly taught by the prior art.
With regard to the results shown in Table 6 in support of the argument that when the claimed polynucleotide is inserted in a yeast expression vector and a yeast cell is transformed with said vector,  the cellobiohydrolase activity is surprisingly increased, it is reiterated herein that the teachings of the prior art as previously discussed clearly suggest an improvement in the production of a recombinant protein when the nucleic acid encoding said protein is codon optimized for expression in the desired host cell.  Since increased expression of the desired protein is expected when a codon-optimized nucleic acid encoding the desired protein is used, which in this case is the polypeptide of SEQ ID NO: 11, one of skill in the art would have to conclude that enzymatic activity against the substrate would be higher as more enzyme would be present.  While it may be that the teachings of the prior art do not specifically suggest the same levels of enzymatic activity found and disclosed in Table 6, Applicant is reminded that the rejected claims are not limited to the use of a particular codon-optimized nucleic acid in S. cerevisiae.   Therefore, while one could argue that the results provided in Table 6 are surprising and/or unpredictable, those results correspond to a single codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 (H.g. cbh1) in S. cerevisiae only, namely the codon-optimized nucleic acid in plasmids pRDH103 and pRDH118 of Table 6.  As such, while arguments regarding unexpected results could be persuasive with regard to S. cerevisiae cells comprising the specific codon-optimized nucleic acid in those plasmids, an increase in the production of the polypeptide of SEQ ID NO: 11 and an increase in the enzymatic activity against Avicel in S. cerevisiae cells transformed with any nucleic acid codon-optimized for expression in S. cerevisiae, wherein the CAI index used to create the codon-optimized nucleic acid is between 0.8-1.  
With regard to the results observed in Table 6 regarding a codon optimized polynucleotide in the pRDH101 plasmid (encodes a codon-optimized nucleic acid encoding  a T. reesei CBH1) and the contents in the control plasmid pDLG77 (comprises an expression cassette encoding a T. reesei CBH1 in reverse orientation), it is noted for the record that the while Applicant asserts that the Avicel activity is 6.5 ±1.4 mU/gDCW for both the control plasmid pDLG77 and pRDH101, Table 6 shows that the Avicel activity is 8.8 ±2.4 mU/gDCW for the control plasmid pDLG77 and 6.5 ±1.4 mU/gDCW for the pRDH101 plasmid.  The Examiner disagrees with Applicant’s contention that the results obtained with the pRDH101 plasmid show that it would be unpredictable to observe an increase in the expression of a codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 in a yeast cell.  In view of the fact that the Avicel activity for the control plasmid pDLG77 is actually higher than that obtained when expressing the pRDH101 plasmid, all that can be concluded is that the so-called control is producing an enzyme that is using Avicel as a substrate.  The specification asserts that this plasmid is not expressing a native CBH1 because it contains an expression cassette in reverse orientation. However, it is noted that the yENO1 plasmid, which lacks a polynucleotide encoding a cellobiohydrolase shows an Avicel activity value of 2.99 ±2.4 mU/gDCW.  Therefore, it appears that the host cell has a background enzymatic activity against Avicel of 2.99 ±2.4 mU/gDCW.  Since the Avicel activity for pDLG77 is almost 3 times higher than that of the yENO1 plasmid, one would have to conclude that there is expression of an unknown cellobiohydrolase which is encoded by pDLG77 that acts on Avicel.   
Applicant’s comparison of the Avicel activity observed with expression of the  pRDH101 and the Avicel activity observed with expression of pDLG77 does not show unpredictability as asserted because the comparison is not being made with a plasmid which is identical to pRDH101 except for a non-codon optimized polynucleotide encoding the polypeptide of SEQ ID NO: 11.   Applicant is reminded that what is being assessed is the level of expression of a codon-optimized polynucleotide encoding protein X in host cell Y versus the level of expression of a non-codon optimized polynucleotide encoding the same protein X in the same host cell Y.  The “control” pDLG77 used by Applicant to make a determination regarding this level of expression is improper because it does not provide a non-codon optimized polynucleotide encoding the same protein X in the same plasmid in the proper orientation.    Table 6 provides absolutely no information as to the expression levels of the corresponding non-codon optimized nucleic acids encoding the cellobiohydrolases of Table 6 in S. cerevisiae.  Therefore, it is unclear as to how one could compare the Avicel activity obtained when pRDH101 is expressed in S. cerevisiae with the Avicel activity obtained when pDLG77 is expressed in S. cerevisiae and come to the conclusion that it was surprising that the Avicel activity was lower than the control, when pDLG77 does not comprise the corresponding non-codon optimized nucleic acid encoding  the T. reesei CBH1 in the proper orientation, and does not have the same promoter/terminator found in pRDH101.   
If the argument is made that Avicel activity was not previously detected when non-codon optimized nucleic acids encoding the cellobiohydrolases were expressed in host cells, the results of Table 6 further support the Examiner’s position because Avicel activity, which is being directly correlated to cellobiohydrolase content, was found in all but one of the cases where codon-optimized nucleic acids were used (pRDH111), including in pRDH101.  While it is true that the Avicel activity was not the same for all the cellobiohydrolases, if no Avicel activity was detected when non-codon optimized nucleic acids were expressed, one of skill in the art would conclude that it is more likely than not that some increase in cellobiohydrolase expression is obtained when codon-optimized nucleic acids are used based on the Avicel activity levels disclosed in Table 6.   It should be noted that while the specification has not shown that the expression of every species of the genus of codon-optimized nucleic acids required by the claims would yield higher amounts of the protein of SEQ ID NO: 11, the Examiner has concluded that the claimed invention is enabled because the prior art discloses how to codon optimize a nucleic acid with the desired CAI and teaches that such codon optimization is highly effective for expression of recombinant 
Therefore, for the reasons of record and those set forth above, one of skill in the art would reasonably conclude that the claimed invention is obvious over the prior art of record. 

Allowable Subject Matter
A yeast cell comprising a codon-optimized nucleic acid sequence comprising SEQ ID NO: 7 appears to be allowable over the prior art of record.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 14, 2022